Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
November 16, 2017, by and among (i) Rubicon Technology, Inc., a Delaware
corporation (the “Company”) and (ii) Bandera Partners LLC, a Delaware limited
liability company (“Bandera Partners”), Bandera Master Fund L.P., a Cayman
Islands exempted limited partnership (“Bandera Master”), Gregory Bylinsky
(“Bylinsky”) and Jefferson Gramm (“Gramm” and together with Bandera Partners,
Bandera Master and Bylinsky and their respective associates and affiliates, the
“Bandera Group”). Bandera Partners, Bandera Master, Bylinsky, Gramm and the
Company each may be referred to herein as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, Bandera Master entered into a Stock Purchase Agreement, dated as of
November 16, 2017 (the "Stock Purchase Agreement"), with Cross Atlantic
Technology Fund II, L.P, a Delaware limited partnership, and The Co-Investment
2000 Fund, L.P., a Delaware limited partnership (collectively, “Sellers”),
whereby on November 16, 2017, the Sellers sold to Bandera Master and Bandera
Master purchased from the Sellers 221,784 shares of the Company's common stock,
par value $.001 per share (the "Common Stock");

 

WHEREAS, Donald R. Caldwell (“Caldwell”) served on the Company’s Board of
Directors (the “Board”) as a representative of the Sellers and, in connection
with the closing of the transactions contemplated by the Stock Purchase
Agreement (the “Transactions”), Caldwell resigned from the Board effective
November 16, 2017;

 

WHEREAS, the Company has invited Gramm to join the Board as a representative of
the Bandera Group and the Bandera Group has agreed to enter into this Agreement
with the Company as a condition to such appointment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.       Appointment of Director. Each Party agrees that:

 

(a) Effective immediately following the execution of this Agreement, the Board
will take all action necessary to appoint Gramm as a Class III director of the
Company with a term expiring at the Company’s 2019 annual meeting of
stockholders (the “2019 Annual Meeting”).   In the event that Gramm is unable to
serve as a director, resigns as a director or is removed as a director without
cause prior to the 2019 Annual Meeting, then the Bandera Group shall have the
ability to recommend a substitute person for appointment or election to the
Board; provided, that any substitute person recommended by the Bandera Group
shall qualify as “independent” pursuant to The Nasdaq Stock Market LLC listing
standards and have relevant financial and business experience to fill the
resulting vacancy. In the event the Nominating and Governance Committee of the
Board (the “Nominating Committee”) does not accept a substitute person
recommended by the Bandera Group, the Bandera Group will have the right to
recommend additional substitute persons for consideration by the Nominating
Committee. Upon the acceptance of a replacement director nominee by the
Nominating Committee, the Board will take such actions as necessary to appoint
such replacement director to the Board no later than five (5) Business Days (as
defined below) after the Nominating Committee’s recommendation of such
replacement director.  Gramm and any such replacement director shall be subject
to the Company’s policies applicable to directors of the Company.

 





 

 

(b)  If at any time prior to the date of the 2019 Annual Meeting the Bandera
Group’s beneficial ownership of Common Stock does not equal at least 5.0% of
Company’s then-outstanding Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments), then (i) the Bandera
Group shall promptly provide written notice thereof to the Board; and (ii) the
Company may, in its sole discretion, determine to request in writing to the
Bandera Group that Gramm or such other Bandera Group replacement director resign
from the Board. Each of the Bandera Group and Gramm hereby agrees that Gramm or
such other Bandera Group replacement director will promptly resign from the
Board upon receiving the notice set forth in clause (ii).

 

(c) On or before the date hereof, Gramm has completed a directors and officers’
questionnaire in the form provided by the Company which is true, complete and
correct in all material respects. For so long as he shall serve on the Board,
Gramm shall meet the requirements applicable to independent directors and audit
committee members of the Company, including without limitation, the independence
rules set forth in the listing rules of The Nasdaq Stock Market LLC and SEC (as
defined below) rules. Gramm shall promptly provide written notice to the Company
upon any material change to the information set forth in such questionnaire.

 

2.       Voting.

 

(a)       Until the Termination Date (as defined below), each member of the
Bandera Group shall, or shall cause each of its applicable Representatives (as
defined below) to, appear in person or by proxy at each Stockholder Meeting (as
defined below) and to vote all shares of Common Stock beneficially owned by such
person and over which such person has voting power at such Stockholder Meeting
in accordance with each of the Board’s recommendations with respect to each
proposal to be submitted to the stockholders of the Company, including, without
limitation, each election of directors and each removal of directors; provided,
however, that the members of the Bandera Group are expressly permitted to vote
the shares of Common Stock beneficially owned by them in their sole discretion
with respect to any proposal related to a tender offer, exchange offer, merger,
consolidation, recapitalization, restructuring, liquidation, dissolution,
business combination, disposition of all or substantially all of the assets of
the Company or any other stockholder change-of-control transaction of the
Company (each an “Extraordinary Transaction”).

 

(b)       No member of the Bandera Group shall execute any proxy card or voting
instruction form in respect of any Stockholder Meeting other than the proxy card
and related voting instruction form being solicited by or on behalf of the
Board; provided, however, that such restriction shall not apply if a proposal
relating to an Extraordinary Transaction is brought before the Stockholder
Meeting. Each member of the Bandera Group agrees that it shall not, and that it
shall not permit any of its respective Representatives to, directly or
indirectly, take any action inconsistent with this Section 2.

 



2

 

 

3.       Standstill. Until the Termination Date, without the prior written
consent of the Board, each member of the Bandera Group shall not, and shall
cause its Affiliates and Associates (each as defined below) under its control
not to, directly or indirectly:

 

(a)       (i) nominate or recommend for nomination a person for election at any
Stockholder Meeting at which directors of the Board are to be elected (except as
otherwise permitted by Section 1 of this Agreement); (ii) initiate, encourage or
participate in any solicitation of proxies in respect of any election contest
with respect to the Company’s directors; (iii) submit any stockholder proposal
for consideration at, or bring any other business before, any Stockholder
Meeting; (iv) initiate, encourage or participate in any solicitation of proxies
in respect of any stockholder proposal for consideration at, or bring any other
business before, any Stockholder Meeting; or (v) initiate, encourage or
participate in any “withhold” or similar campaign with respect to any
Stockholder Meeting or any solicitation of written consents of stockholders;

 

(b)       form, join or in any way participate in any group (other than a group
solely consisting of the members of the Bandera Group and their respective
Affiliates and Associates) with respect to any voting securities of the Company
in connection with any election or removal contest with respect to the Company’s
directors or any stockholder proposal or other business brought before any
Stockholder Meeting;

 

(c)       deposit any Company voting securities in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof;

 

(d)       seek, alone or in concert with others, to amend any provision of the
Company’s certificate of incorporation or bylaws;

 

(e)       demand an inspection of the Company’s books and records (other than
under Section 220(d) of the Delaware General Corporation Law solely in Gramm’s
capacity as a director in a manner consistent with his fiduciary duties to the
Company);

 

(f)       effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in any (i) material acquisition
of any securities, or any material assets or businesses, of the Company or any
of its subsidiaries, (ii) tender offer or exchange offer, merger, acquisition,
share exchange or other business combination involving any of the voting
securities or any of the material assets or businesses of the Company or any of
its subsidiaries; or (c) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries or any material portion of its or their businesses;
provided, however, that the members of the Bandera Group and their Affiliates
and Associates shall be permitted to (i) sell or tender their shares of Common
Stock, and otherwise receive consideration, pursuant to any such transaction and
(ii) vote on any such transaction in their sole discretion;

 



3

 

 

(g)       enter into any discussions, negotiations, agreements or understandings
with any Third Party (as defined below) with respect to the foregoing, or
encourage or seek to persuade any Third Party to take any action with respect to
any of the foregoing, or otherwise take or cause any action materially
inconsistent with any of the foregoing; or

 

(h)       take any action challenging the validity or enforceability of this
Section 3 or this Agreement, or publicly make or in any way advance publicly any
request or proposal that the Company or Board amend, modify or waive any
provision of this Agreement.

 

Notwithstanding the foregoing, nothing in this Section 3 or elsewhere in this
Agreement shall be deemed to (i) limit the exercise in good faith by Gramm of
his fiduciary duties solely in his capacity as a director of the Company or (ii)
prohibit the members of the Bandera Group from communicating privately with the
Company’s directors, officers and advisors so long as such private
communications would not be reasonably determined to trigger public disclosure
obligations for any Party.

 

4.       Public Statements. Until the Termination Date, neither the Company nor
any member of the Bandera Group shall make any public announcement or statement
(including, without limitation, in any filing required under the Exchange Act
(as defined below)) concerning the subject matter of this Agreement that is
inconsistent with or contrary to the terms of this Agreement, except as required
by law or applicable stock exchange listing rules or with the prior written
consent of the Other Party (as defined below) and otherwise in accordance with
this Agreement.

 

5.       Share Acquisitions. Until the first anniversary of the date of this
Agreement, the Bandera Group shall not acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, whether by purchase, tender or
exchange offer, through the acquisition of control of another person, by joining
a partnership, limited partnership, syndicate or other group (including any
group of persons that would be treated as a single “person” under Section 13(d)
of the Exchange Act), through swap or hedging transactions or otherwise, any
voting securities of the Company or any voting rights decoupled from the
underlying voting securities of the Company that would cause the Bandera Group’s
percentage ownership to rise above the percentage it owns as of the execution of
this Agreement; provided, however, that any securities of the Company granted or
awarded to Gramm in his capacity as a director of the Company shall not be
subject to the restrictions in this Section 5.

 

6.       Compliance with Securities Laws. Each member of the Bandera Group
acknowledges that the U.S. securities laws generally prohibit any person who has
received from an issuer material, non-public information concerning such issuer
from purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

7.       Affiliates and Associates. The members of the Bandera Group shall cause
their Affiliates and Associates to comply with the terms of this Agreement and
shall be responsible for any breach of this Agreement by any such Affiliate or
Associate. A breach of this Agreement by an Affiliate or Associate of the
Bandera Group, if such Affiliate or Associate is not a party to this Agreement,
shall be deemed to occur if such Affiliate or Associate engages in conduct that
would constitute a breach of this Agreement if such Affiliate or Associate was a
Party to the same extent as a Party to this Agreement.

 



4

 

 

8.       Representations and Warranties.

 

(a)       Each member of the Bandera Group represents and warrants that it has
full power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and to consummate the transactions contemplated
hereby, and that this Agreement has been duly and validly executed and delivered
by such person or entity, constitutes a valid and binding obligation and
agreement of such person or entity and is enforceable against such person or
entity in accordance with its terms. The Bandera Group represents and warrants
that, as of the date of this Agreement, the Bandera Group beneficially owns
258,256 shares of Common Stock and has voting authority over such shares, and no
member of the Bandera Group owns any Synthetic Equity Interests or any Short
Interests in the Company (each as defined below). The members of the Bandera
Group represent and warrant that they have not formed, and are not members of,
any group with any other person (other than the members of the group set forth
in the Schedule 13D filed or to be filed by the Bandera Group with the SEC in
connection with the Transaction, which members are parties to this Agreement)
and do not act in concert with any other person with respect to the securities
of the Company.

 

(b)       The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

 

9.       Termination.

 

(a)       Except as otherwise expressly set forth herein, this Agreement shall
terminate on the earlier of (i) the third anniversary of the date hereof and
(ii) five business days after Timothy Brog is no longer the Company’s Chief
Executive Officer (the effective date of such termination, the “Termination
Date”).

 

(b)       Except as otherwise provided herein, this Agreement shall terminate
and shall become null and void on the Termination Date; provided, that (ii)
Sections 10 and 11 shall survive and (ii) no termination shall relieve any Party
from liability for any breach of this Agreement prior to such termination.

 



5

 

 

10.       Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered by hand, with
written confirmation of receipt; upon sending if sent by email to the email
addresses below, with electronic confirmation of sending; one day after being
sent by a nationally recognized overnight carrier to the addresses set forth
below; or when actually delivered if sent by any other method that results in
delivery, with written confirmation of receipt:

 

If to the Company:

 

Rubicon Technology, Inc.

900 East Green Street

Bensenville, Illinois 60106

Attn: Chief Executive Officer

Email: tbrog@rubicontechnology.com

 

If to any member of the Bandera Group:

 

Bandera Partners LLC

50 Broad Street, Suite 1820

New York, New York 10004

Attn: Jefferson Gramm

Email: jeff@banderapartners.com

 



With a copy, which will not constitute notice, to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attn: Steve Wolosky

Email: swolosky@olshanlaw.com

 

11.       Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The Parties agree that exclusive jurisdiction and
venue for any legal proceeding arising out of or related to this Agreement shall
exclusively lie in the Court of Chancery of the State of Delaware or, if such
court does not have subject matter jurisdiction, to the Superior Court of the
State of Delaware or, if jurisdiction is vested exclusively in the Federal
courts of the United States, the Federal courts of the United States sitting in
the State of Delaware, and any appellate court from any such state or Federal
court. Each Party waives any objection it may now or hereafter have to the
laying of venue of any such legal proceeding, and irrevocably submits to
personal jurisdiction in any such court in any such legal proceeding and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any court that any such legal proceeding brought in any such court has been
brought in any inconvenient forum. Each Party consents to accept service of
process in any such legal proceeding by service of a copy thereof upon its
registered agent in the State of Delaware, as applicable, or the Secretary of
State of the State of Delaware, as applicable, with a copy delivered to it by
certified or registered mail, postage prepaid, return receipt requested,
addressed to it at the address set forth in Section 10. Nothing contained herein
shall be deemed to affect the right of any Party to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 



6

 

 

12.       Specific Performance. Each member of the Bandera Group, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the Other Party would occur in the event any provision of
this Agreement were not performed in accordance with such provision’s specific
terms or were otherwise breached or threatened to be breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that the
Bandera Group, on the one hand, and the Company, on the other hand (each, the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the Other
Party shall not take action, directly or indirectly, in opposition to the Moving
Party seeking such relief on the grounds that any other remedy or relief is
available at law or in equity. This Section 12 shall not be the exclusive remedy
for any violation of this Agreement.

 

13.       Legends. The 221,784 shares of Common Stock purchased pursuant to the
Stock Purchase Agreement, all other shares of Common Stock and any other voting
securities of the Company beneficially owned by any member of the Bandera Group
(whether or not acquired in connection with the Transactions) and any shares
referenced above which are transferred to a transferee who becomes bound by the
terms of this Agreement, shall, in accordance with Delaware law, and in addition
to any other necessary and required legend or legends, bear a legend stating
that such shares are subject to the provisions of this Agreement.

 

14.       Certain Definitions and Interpretations. As used in this Agreement:
(a) the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any person or
entity referred to in this Agreement; (b) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (c) the terms “beneficial ownership,” “group,” “person,”
“proxy,” “participant” and “solicitation” (and any plurals thereof) have the
meanings ascribed to such terms under the Exchange Act; (d) the term “Business
Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in the State of Delaware are authorized or obligated to be
closed by applicable law; (e) the term “Representatives” means a person’s
Affiliates and Associates under its control and its and their respective
directors, officers, employees, partners, members, managers, consultants, legal
or other advisors, agents and other representatives; (f) the term “Other Party”
means with respect to the Company, the Bandera Group, and with respect to the
Bandera Group, the Company; (g) the term “SEC” means the U.S. Securities and
Exchange Commission; (h) the term “Short Interests” means any agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, engaged in, directly or
indirectly, by such person, the purpose or effect of which is to mitigate loss
to, reduce the economic risk (of ownership or otherwise) of shares of any class
or series of the Company’s equity securities by, manage the risk of share price
changes for, or increase or decrease the voting power of, such person with
respect to the shares of any class or series of the Company’s equity securities,
or which provides, directly or indirectly, the opportunity to profit from any
decrease in the price or value of the shares of any class or series of the
Company’s equity securities; (i) the term “Stockholder Meeting” means each
annual or special meeting of stockholders of the Company, or any other meeting
of stockholders held in lieu thereof, and any adjournment, postponement,
reschedulings or continuations thereof; (j) the term “Synthetic Equity
Interests” means any derivative, swap or other transaction or series of
transactions engaged in, directly or indirectly, by such person, the purpose or
effect of which is to give such person economic risk similar to ownership of
equity securities of any class or series of the Company, including due to the
fact that the value of such derivative, swap or other transactions are
determined by reference to the price, value or volatility of any shares of any
class or series of the Company’s equity securities, or which derivative, swap or
other transactions provide, directly or indirectly, the opportunity to profit
from any increase in the price or value of shares of any class or series of the
Company’s equity securities, without regard to whether (i) the derivative, swap
or other transactions convey any voting rights in such equity securities to such
person; (ii) the derivative, swap or other transactions are required to be, or
are capable of being, settled through delivery of such equity securities; or
(iii) such person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions; and
(k) the term “Third Party” refers to any person that is not a Party, a member of
the Board, a director or officer of the Company, or legal counsel to any Party.
In this Agreement, unless a clear contrary intention appears, (i) the word
“including” (in its various forms) means “including, without limitation;” (ii)
the words “hereunder,” “hereof,” “hereto” and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word “or” is not exclusive; (iv) references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated; and (v) whenever the context requires, the masculine gender
shall include the feminine and neuter genders.

 



7

 

 

15.       Miscellaneous.

 

(a)       This Agreement contains the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof.

 

(b)       This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons.

 

(c)       This Agreement shall not be assignable by operation of law or
otherwise by a Party without the consent of the Other Party. Any purported
assignment without such consent is void.  Subject to the foregoing sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

 

(d)       Neither the failure nor any delay by a Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

 

(e)       If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. It is hereby stipulated and declared to be the
intention of the Parties that the Parties would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable. In addition, the
Parties agree to use their reasonable best efforts to agree upon and substitute
a valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or unenforceable by a court of competent
jurisdiction.

 

(f)       Each member of the Bandera Group hereby appoints Bandera Partners as
its representative for all matters related to this Agreement, including service
of process, notices and amendments. Any action taken by Bandera Partners
hereunder shall be binding on each member of the Bandera Group and the Company
shall be entitled to rely on any instruction or action of Bandera Partners on
behalf of the Bandera Group or any member thereof.

 

(g)       Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by the Company and Bandera Partners.

 

(h)       This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.

 

[Signature Pages Follow]

 

8

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

 



  RUBICON TECHNOLOGY, INC.         By: /s/ Timothy E. Brog     Name: Timothy E.
Brog     Title: President and Chief Executive Officer

 

  Bandera Master Fund L.P.       By:

Bandera Partners LLC

its Investment Manager

        By: /s/ Jefferson Gramm     Name:   Jefferson Gramm     Title: Managing
Director

 

  Bandera Partners LLC       By: /s/ Jefferson Gramm     Name:   Jefferson Gramm
    Title: Managing Director

 

  /s/ Gregory Bylinsky   Gregory Bylinsky

 

  /s/ Jefferson Gramm   Jefferson Gramm

 

 

 



 

 

 

